          Case 1:19-cv-08975-PGG Document 5 Filed 10/01/19 Page 1 of 2

                                                        USDC SDNY
                                                        DOCUMENT
UNITED STATES DISTRICT COURT                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                           DOC #:
                                                        DATE FILED: October 1, 2019
ERIC PARHAM, individually and on behalf
of all others similarly situated,

                           Plaintiff,                          NOTICE OF
                                                          PRETRIAL CONFERENCE
             - against -
                                                                19 Civ. 8975 (PGG)
ALDI INC.,
                           Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

               Counsel for all parties are directed to appear before the Court for an initial pretrial
conference in accordance with Rule 16 of the Federal Rules of Civil Procedure on Thursday,
January 16, 2020 at 10:45 a.m. in Courtroom 705 of the Thurgood Marshall United States
Courthouse, 40 Foley Square, New York, New York. COUNSEL FOR PLAINTIFF(S)
MUST: (i) IMMEDIATELY NOTIFY ALL ATTORNEYS IN THIS ACTION BY
SERVING UPON EACH OF THEM COPIES OF THIS NOTICE AND THE COURT’S
INDIVIDUAL PRACTICES; AND (ii) SEND A COPY OF SUCH NOTICE TO
CHAMBERS (without attachments). IF COUNSEL FOR PLAINTIFF(S) IS UNAWARE
OF THE IDENTITY OF COUNSEL FOR ANY OF THE PARTIES, COUNSEL FOR
PLAINTIFF(S) MUST IMMEDIATELY SEND COPIES OF THE NOTICE AND
INDIVIDUAL PRACTICES TO THAT PARTY PERSONALLY. Principal trial counsel
must appear at this and all subsequent conferences.

               This case has been designated as an electronic case and has been assigned to
me for all purposes. By the date of the initial pretrial conference, counsel for all parties
must register as filing users in accordance with the Procedures for Electronic Case Filing
and file a Notice of Appearance.

                 Seven days before the conference, the parties must submit a joint letter
addressing the following in separate paragraphs: (1) a brief description of the case, including
the factual and legal bases for the claim(s) and defense(s); (2) any contemplated motions; and (3)
the prospect for settlement. For the Court’s convenience, the parties must set forth the
conference’s date and time in the joint letter’s opening paragraph. The Court directs the parties
to consult its Individual Practices and model Case Management Plan and Scheduling Order –
both of which are available on the Court’s web site – and to submit with their joint letter a
jointly proposed Case Management Plan.
          Case 1:19-cv-08975-PGG Document 5 Filed 10/01/19 Page 2 of 2



                In any case involving allegations of personal injury – whether physical,
psychological, emotional, or otherwise – the Plaintiff is to provide to the Defendant prior to
the initial pretrial conference all necessary medical authorizations.

              The parties should be aware that the Court requires a pre-motion conference
before any motion is filed, in accordance with Rule 4(A) of the Court’s Individual Practices.

                The Court will consider requests for adjournment of the conference only if they
are in writing and otherwise in accordance with the Court’s Individual Practices.

             The parties should not provide the Court with courtesy copies of any
document less than six pages in length.

                If this case has been settled or otherwise terminated, counsel are required to notify
the Court – before the date of the conference – by calling (212) 805-0224, and must send a
stipulation of discontinuance, voluntary dismissal, or other proof of termination via email to the
Orders and Judgments Clerk at the following email address: judgments@nysd.uscourts.gov.

Dated: New York, New York
       October 1, 2019




                                                 2
